PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/733,514
Filing Date: 8 Jun 2015
Appellant(s): Regents of the University of Minnesota et al.



__________________
Anne Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5-5-22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5-5-22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
101 arguments
Applicants point to Bara, Boquest, Shoshani, Zhang, Park, Jones, Karahuseyinoglu, Para, Jesudason which had weight in previous Appeals. Applicants’ argue they are evidence that “epigenetic changes in cellular phenotype” occur after 10-40 doublings as claimed. Applicants’ arguments are not persuasive for reasons not considered in previous appeals. The cells claimed are isolated from bone marrow mononuclear cells, a natural product (Example 1, pg 71). On day 0, they do not express CD45 or glyA on day 0 (Fig. 1A, Fig. 2, and pg 16), and “telomerase is present in MASC derived from people of all ages” (pg 45, line 32). Therefore, the structures claimed in the cells of claim 86 are the exact same as those on day 0. The phrase “having undergone at least 10-40 doublings” does not necessarily impart epigenetic changes to the cells, and there are no epigenetic changes claimed. Most importantly, any non-disclosed epigenetic changes that occur in the cells after 10 doublings do not make them significantly more or markedly different than naïve cells because they are capable of differentiating into a cell from any of the three germlines. 
More specifically, Bara taught avoiding monolayer expansion of bone marrow-derived mesenchymal stem cells (MSCs) in order to avoid loss of multipotency (pg 717, 1st column). Bara did not teach all stem cells lose potency in culture. To the contrary, Bara provided a solution to the problem and optimizing supplements and conditions for clinical scale-up in the paragraph bridging pg 716-717. Bara states “it is clear from the literature that in vitro expression causes dramatic changes in SMC phenotype” (abstract), and yet Bara still calls the MSCs that have undergone doublings and “epigenetic changes” MSCs. Unlike Bara, applicants have provided no guidance that the cells claimed have any different structure or function after 10 doublings as compared to naïve cells. Furthermore, none of the claims require the cells have any specific epigenetic change that distinguishes them from naïve stem cells. In fact, the cells claimed maintain their ability to differentiate into mesoderm, ectoderm, and endoderm lineages. Telomerase+CD45-glyA- cells that have “epigenetic changes” after 10 doublings are still telomerase+CD45-glyA- cells capable of becoming a cell from any of the three germ layers.
Boquest isolated CD31+ and CD31- cells and observed differences when they were cultured separately. Boquest is not persuasive because they did not teach the essential function of CD31+ or CD31- cells changed in culture; the differences observed were merely a matter of degree. The changes observed did not suddenly make the cells unnatural or significantly different than the starting material. Unlike Boquest, applicants have not made any such observations. Furthermore, the claims do not require any specific epigenetic change that distinguishes them from the starting material. In fact, the cells claimed maintain the potency of the starting material. 
Shoshani observed “epigenetic changes” in cultured MSCs. “Epigenetic” is defined as “relating to nongenetic influences on gene expression”. Shoshani is not persuasive because they did not teach the essential function of MSCs changed in culture; the differences observed were merely a matter of degree. The changes observed did not suddenly make the MSCs unnatural or significantly different than the starting material. Unlike Shoshani, applicants have not made any such observations, and the cells claimed maintain their potency.
The other references summarized by applicants are not persuasive because: 1) claim 86 does not require the telomerase+CD45-glyA- cells have any “epigenetic changes” after 10 doublings that distinguish them from telomerase+CD45-glyA- cells obtained on day 0, specifically those described in the references; 2) there is no evidence on the record that the telomerase+CD45-glyA- cells obtained after 10 doublings of claim 86 have any “epigenetic changes” described in the references; 3) “epigenetic” changes are merely a matter of degree and do not change the essential structures/functions of telomerase+CD45-glyA- cells; 4) there is no evidence that telomerase+CD45-glyA- cells having undergone 10-40 doublings and “epigenetic changes” have different essential structures and/or functions as compared to telomerase+CD45-glyA- cells obtained on day 0. The ESSENTIAL structures/functions claimed, i.e. expressing telomerase but not CD45 or glyA, and the capability of becoming endodermal, ectodermal and mesodermal lineages, are naturally phenomenon. In summary, the claims do not require the cells have any “epigenetic changes”, there is no evidence the cells claimed have undergone any “epigenetic changes” after 10 doublings, telomerase+CD45-glyA- cells with epigenetic changes have the essential structures/functions as the cells obtained on day 0, i.e. they still express telomerase but CD45 or glyA and maintain their potency. 

Applicants point to the Deans Declaration (2-26-16) (pg 14 of the Appeal Brief). The Deans Declaration is not persuasive. The Deans Declaration is for application 13/042205 and discusses MAPCs (pg 2-3 of Declaration); it does not discuss the MASCs described in Examples 1-11 (pg 71-90) or the telomerase+CD45-glyA- human cells in claim 86. The Deans Declaration does not compare the structure or function of telomerase+CD45-glyA- human cells obtained after 10-40 doublings required in claim 86 to telomerase+CD45-glyA- human cells derived from bone marrow on day 0. The Deans Declaration states that naturally occurring MAPCs expressed HLA II protein but cells in culture did not (pg 4); however, claim 86 does not require the cells lack HLA II expression. Applicants have not shown the loss of HLA II expression MUST occur in cells in culture, or that such a change makes them significantly more or markedly different than the natural product.  Any of the changes discussed in the Deans declaration are not in the claims and do not make cells “having undergone 10-40 doublings” unnatural, significantly more, or markedly different than their natural counterpart. There is no blanket statement in the Deans Declaration, on the record, or in the art at the time of filing that says any cells that have doubled 10 times are patent-eligible or significantly more or markedly different than their naturally occurring counterparts. Telomerase+CD45-glyA- cells with epigenetic changes have the essential structures/functions as the cells obtained on day 0, and the cells claimed maintain the potency of the starting material.

Applicants argue the PTAB accepted the epigenetic changes found in cells in culture discussed in the Deans Declaration in application 12/416715 (page 15 of the Appeal brief). Applicants’ argument is not persuasive. The cells discussed by the PTAB are not the telomerase+CD45-glyA- cells claimed in this application, and each application must be examined on its own merits. There is no blanket statement by the PTAB, on the record, or in the art at the time of filing that says any cell population that has doubled 10-40 times in culture is patent-eligible, significantly more or markedly different than cells obtained on day 0. Moreover, the specification teaches cells obtained on day 0 are telomerase+CD45-glyA- (see rejection), and claim 86 does not require the cells undergo any “epigenetic changes” after 10-40 cell doublings. The specification does not teach the differentiation potential of telomerase+CD45-glyA- cells after 10-40 doublings is any different than telomerase+CD45-glyA- cells obtained on day 0. The specification does not provide any evidence that the essential structures/functions of telomerase+CD45-glyA- cells obtained after 10-40 doublings are any different than telomerase+CD45-glyA- cells obtained on day 0. At no point does the PTAB or specification teach “epigenetics changes” of telomerase+CD45-glyA- cells obtained after 10-40 doublings make them significantly more or markedly different than telomerase+CD45-glyA- cells obtained on day 0. The specification does not teach “epigenetics changes” of telomerase+CD45-glyA- cells obtained after 10-40 doublings MUST occur and MUST impart structures or functions that make them significantly more or markedly different than telomerase+CD45-glyA- cells obtained on day 0. The cells claimed have the essential structures/functions as the cells obtained on day 0, i.e. they still express telomerase but CD45 or glyA and maintain their potency despite any epigenetic changes. 

Applicants argue pg 73, lines 10-25, show the CD31, CD34, et al. marker pattern of MASCs remain unchanged for 10 to >30 doublings. Applicants somehow conclude that MASCs that have undergone 10 cell doublings are significantly more or markedly different than the natural product on day 0. Applicants’ argument is not persuasive. Applicants do not teach the CD31, CD34 marker pattern of CD45-glyA- cells after 10 doublings was different than CD45-glyA- cells on day 0. 

Applicants argue “expansion in culture is likely to induce changes”, “expansion in culture is likely to produce a cell that is not the same as the un-expanded cell”, “MAPCs (MASCs) most likely have markedly different characteristics from the closest naturally-occurring precursors” [emphasis added] (pg 18, last 6 lines; pg 19, line 3-4; pg 35, last 3 lines). Applicants’ statement leaves room for the possibility that the cells are naturally occurring. There is no evidence that the cells obtained after 10 doublings claimed are any different than telomerase+CD45-glyA- cells obtained on day 0. There is no evidence that telomerase+CD45-glyA- cells with epigenetic changes are significantly more or markedly different than telomerase+CD45-glyA- cells obtained on day 0, especially because the cells claimed are capable of becoming a cell of each of the three germ layers. 

Applicants argue it was unknown whether MAPCs or pluripotent cells exist in nature and point to Verfaillie (2002) and the President’s council on ethics (2004) (pg 18 of Appeal Brief) who questioned whether MAPCs exist in vivo during post-natal life. Applicants’ argument is not persuasive. First, claim 86 is drawn to human telomerase+CD45-glyA- cells derived from bone marrow; it is not drawn to the genus of MAPCs. Second, the invention in this case relates to MASCs (pg 11, line 18); there is nothing of record indicating MAPCs of Verfaillie and the President’s council are identical to the MASCs of this invention, are telomerase+CD45-glyA- cells capable of becoming at least one cell type of the endodermal, ectodermal, and mesodermal lineages as required in claim 86. Third, while Verfaillie (2002) and president’s council on bioethics (2004) questioned whether pluripotent cells exist in vivo during post-natal life, they did not answer the question. Finally, applicants’ argument is not persuasive because the cells claimed are isolated from bone marrow and immediately selected based on the marker pattern claimed, because pg 23, lines 1-3, states: “The multipotent adult stem cells are present within the bone marrow (or other organs such as liver or brain) but do not express the common leukocyte antigen CD45 or erythroblast specific glycophorin-A (Gly-A)”, because the specification refers to the MASCs present in bone marrow as soon as it is aspirated (pg 51, lines 22-25), and because the specification teaches all MASCs have a telomere length of 12kb (pg 45-46). Accordingly, applicants’ discussion cannot be persuasive because it does not discuss telomerase+CD45-glyA- and because it does not Verfaillie did not teach telomerase+CD45-glyA- cells obtained after 10-40 doublings are significantly more or markedly different than telomerase+CD45-glyA- cells obtained on day 0. 
Applicants point to the Ting declaration which does addresses non-existent art rejections (pg 20). It does not discuss patent eligibility under 101. 
Applicants’ discussion of Myriad is noted (pg 21-24) and Roslin (pg 24-26) are noted but are not persuasive. The fact pattern in each are not the same as those in the instant application; however, Myriad and Roslin ARE apt because the claims are drawn to natural products having the same structure as those claimed (telomerase: claim 95, pg 45-46; CD45-glyA-, Fig. 1A). Myriad and Roslin provide no guidance regarding cells “having undergone at least 10-40 cell doublings” or “epigenetic changes” of cells in culture. There is no evidence that cells in culture MUST become unnatural, significantly more, or markedly different than their natural counterpart. If cells “having undergone at least 10-40 cell doublings” are structurally different than their natural counterpart, those structural differences are not claimed, and those qualities are a work of nature. The differentiation capacity claimed is a work of nature – the result of putting telomerase+CD45-glyA- human cells into contact with naturally occurring growth and differentiation factors. In fact, Roslin specifically states any changes in the cloned sheep caused by “environmental factors” as compared to its natural counterpart did not make the cloned sheep patent eligible. In this case, changes caused by culturing naturally occurring cells are not claimed, are a work of nature, and do not make the cell culture patent eligible. 
Applicants’ discussions of the “Dismissal of Literature References” (pg 26), “9/22/20 Examiner’s Answer” (pg 27), “Dismissal of Deans declaration” (pg 31), and “New rationale” (pg 34) are noted but do not add anything to the previous arguments. 

Written Description 
Applicants point to pg 39, 77, Example 7, as evidence that the cells are capable of forming at least one cell of endodermal lineage. Applicants argue the Wikipedia definition does not apply because it is not peer reviewed and published years after the effective filing date. Applicants’ discussion of Appendix M (Wikipedia definition of cMyc), Appendix N (Schwartz), Appendix O (Ting Declaration #3 filed in 14/733514 on 6-8-15 and filed in this case on 1-15-19), Appendix P (Reyes), Appendix Q (PTAB decision), Appendix R (PTO communications in another application), Appendix S (Ting Declaration #3 duplicate filed in 14/733514 on 6-8-15), Appendix I (Ting Dec #4), Appendix T (PTAB discussion in another application), Appendix U (PTAB discussion in another application), Appendix X (9974809) are noted. Overall, applicants’ arguments on pg 36-50 are not persuasive. Expression of HET, keratin 18, and keratin 19 alone or together is not an indication of endodermal cells because the proteins are also expressed on non-endodermal cells.
    PNG
    media_image2.png
    636
    1860
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    635
    1857
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    636
    1855
    media_image4.png
    Greyscale
 As such, applicants’ assertion that the cells that express MET, cytokeratin 18, and cytokeratin 19 in Example 7 are endodermal cells lacks written description because it is the beginning of a research effort without the adequate guidance that the cells are endodermal. No evidence has been provided that teaches expression of MET, cytokeratin 18, or cytokeratin 19 individually or together indicates the cells MUST be endodermal. The Ting Declaration #3 filed in 14/733514 on 6-8-15 and filed in this case on 1-15-19 does not state the cells in Example 7 that express MET, cytokeratin 18, and cytokeratin 19 after differentiation MUST be endodermal. Post-filing evidence Schwartz is not persuasive because it states “MAPCs are CD44–, CD45–, HLA class I– and II–, and cKit–” derived from bone marrow (BM) (pg 1292, col. 1, 1st full paragraph) but does not discuss differentiating cells into cells that express MET, cytokeratin 18, and cytokeratin 19 shown in Example 7. None of the other evidence is adequate to conclude the cells expressing MET, cytokeratin 18, and cytokeratin 19 alone or together MUST be endodermal. Accordingly, the concept claimed lacks adequate written description. 

Enablement
Applicants arguments parallel the Written Description arguments which are not persuasive for reasons set forth above. 

102
Applicants’ discussion of the law on pg 54-55 is noted. 
Applicants argue the culture of Moore has not undergone at least 10-40 doublings (pg 55, 1st paragraph). Applicants’ arguments are not persuasive. Moore introduced the telomerase-expressing cell into culture media and cultured them for two to four weeks (col. 12, lines 49-56) and taught culturing cells for “more than two weeks” (col. 8, line 58), which inherently results in “expanded” cells or that “undergo at least 10-40 cell doublings in culture” as required in dependent claims 87-90, 95 and 96. Applicants argue the cells do not necessarily express telomerase but not CD45 or glyA as claimed (pg 52). Applicants’ argument is not persuasive. Moore isolated mononuclear cells from human bone marrow by ficoll gradient (col. 12, lines 25-35) and selected cells that did not express glycophorin A (col. 12, line 45) resulting in cells that do not express glyA or CD45 (line 48). This is confirmed by applicants in Fig. 1A which shows fresh cells do not express glyA or CD45. The cells inherently express telomerase because they were isolated from the bone marrow and do not express glyA or CD45 (same as applicants’ cells claimed) and because applicants’ claim 95 and applicants’ discussion of telomerase expression on pg 45-46 clearly states the naturally occurring cells express telomerase and continue to do so in culture. 
Applicants argue culture of the cells by Moore “most likely did not expand MAPCs”. Applicants point to Appendix V (pg 10, 15, 16, 23, 73, 74), Appendix W (Applicants’ remarks), Appendix O (Ting Dec #3 filed in 14/733514 on 6-8-15 and filed in this case on 1-15-19), Applicants’ argument is not persuasive. The starting cells of Moore are obtained from bone marrow, do not express CD45 or glyA, are put into culture for 2-4 weeks and beyond, and ergo inherently express telomerase and have the differentiation capacity claimed. 

Double Patenting 
Applicants’ arguments do not address this rejection. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        
Conferees:
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635

/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                          

                                                                                                                                                                                                      



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.